                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: _________________
                                                                  DATE FILED: 4/9/2020

               -against-
                                                                          19 Cr. 485 (AT)
GREG ZEHNER,
                                                                              ORDER
                          Defendant.
ANALISA TORRES, District Judge:

         On April 6, 2020, Defendant submitted a motion for reduction of his sentence under 18
U.S.C. § 3582(c)(1)(A)(i). ECF No. 32. On April 8, 2020, the Government informed the Court
that it had requested medical records from the Federal Bureau of Prisons, but had not yet
received them. See ECF No. 34 at 4 n.2.

       Accordingly, by April 13, 2020, the Government shall file a letter with the Court
providing the status of the Government’s request for Defendant’s medical records. It is further
ORDERED that Defendant shall submit any further documentation relevant to his medical
condition by April 15, 2020.

       SO ORDERED.

Dated: April 9, 2020
       New York, New York
